Exhibit April 23, 2009 - Firstgold Engages Haywood Securities to assist in restructuring and/or sale of company in light of creditors Default Notice Firstgold announced today that it is actively considering various financing, restructuring and strategic alternatives. The Company has engaged Haywood Securities to assist in this process. As previously disclosed, as of December 15th, 2008, Firstgold is in default of certain debt covenants in its credit facility and securitization agreements. Subsequently a forbearance agreement was announced on March 31 providing the company with a standstill agreement with the lenders until April 30th.
